Lddemng, C. J.,
dissenting. I dissent from the opinion of a majority
of this court in regard to the capacity of George C. Vaughan to make a will on the sixth of May, 1861.
In my opinion the proof greatly preponderates in favor of the position that George C. Vaughn was an imbecile at the time, before and after he made the will, if he made it.
It is proved that for years before his death he was almost always drunk, and that he had several attacks of mama apotu; and the effort of the defendants in the court a qua seemed to be to find some one who had ever seen him when not under the influence of liquor. It *389is proved that in the latter part of the month of April, 1861, he had a violent attack of mania a jpotu, while in the city of Memphis, and that he was attended then by Doctors Tandell and Erskin. They state that after his recovery from said attack he was weak, mentally and physically, and that up to the period when they last saw him, the first of May, 1861, lie was not capable to make dispositions of his property. The will was made on the sixth of May.
Dr. Hall, who had been the family physician of Vaughan’s mother, says he attended Vaughan several times when he had mania apoiu, that he had known him many years before his death, and that for years before his death he was an imbecile, incapable of attending to any business. This evidence is corroborated by the testimony of Crowell, Cocker and Mrs. Cocker, Hebert, Besson and others. And several of the witnesses mention acts done by Vaughan, when apparently sober, which indicated want of capacity to transact the most ordinary business.
The evidence further shows that, after the death of the mother of Vaughan, E. Winn, the maternal uncle of Vaughan, said he would see to it that George C. Vaughan’s share of the mother’s property should go to his own children. The Gillen family testified that they did not know George C. Vaughan before he was brought to their house; that they had never heard of him until their uncle told them he was going to Memphis to bring him to their house. They testify that he was brought to their house on the third of May. Mrs. Gillen says she can not tell whether he was then drunk or not; that he was nervous and was sick, and that he remained nervous for three or four days after his arrival at their house. The will was made on the sixth of May, and Vaughan appears to have left their house shortly afterwards, for he is shown to have been in New Orleans about the fourteenth of May, drunk, dirty and ragged, and to have continued drunk until the attack of sickness of which he died, in June. The only witnesses who attested the will who testified in this case, are the members of the Gillen family, in favor of one of whom a legacy of five thousand dollars is made in the will. All the other witnesses are said to be dead or to have left the country, and the original will itself could not be found in the office in Arkansas,,where it should have been if in existence. Why was George C; Vaughan taken from Memphis, in the condition he was in, to Gillen’s landing, an obscure place, where a few wood-choppers and levee builders were staying? And why should he have' employed Gillen to write his will when it appears from Gillen’s own testimony that he was instructed by Vaughan as to the requisites of the will by the laws of Louisiana ? And why the bequest of five thousand dollars in favor of Missouri Gillen, whom he had never met until a day or two before? It requires more credulity than I possess to believe that the will was the *390voluntary act of George C. Vaughan. While, on the other hand, the evidence satisfies me that he had not the necessary capacity to make a will on the sixth of May, L861.